Citation Nr: 0109594	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-13 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
June 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation (DIC) to such 
veteran's surviving spouse, children, and parents.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.5 (emphasis 
added).  

The Board is of the opinion that there is a significant 
question in this case as to whether the appellant is in fact 
the veteran's surviving spouse, which therefore raises the 
question of whether the appellant meets the basic eligibility 
requirements for VA DIC benefits.  

"Spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of § 3.1(j).  38 C.F.R. 
§ 3.50(a).  

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  

The appellant has reported that she was married to the 
veteran in July 1945, and she has submitted proof of her 
marriage in the form of affidavits from two or more 
eyewitnesses to the ceremony.  38 C.F.R. §§ 3.1(j); 
3.205(a)(5).  Service records also appear to support that the 
appellant, at least at some point, was married to the 
veteran.  

However, there is evidence on file suggesting that the 
appellant was not the veteran's surviving spouse.  In other 
words, the evidence suggests that she was not the spouse of 
the veteran at the time of the veteran's death.  

"Surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death and: 

(1) Who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 

(2) Except as provided in § 3.55, has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  

38 C.F.R. § 3.50(b) (emphasis added).  


In her formal DIC application, the appellant wrote that she 
married the veteran in July 1945.  In the space for 
specifying how the marriage was terminated, it appears that 
the appellant initially wrote that it was terminated by 
separation.  She then apparently 'whited' this out and wrote 
that it was terminated by the death of the veteran.  She has 
gone on to contend in her substantive appeal that she is the 
surviving, unremarried widow of the veteran.  

The appellant's contention that she is the surviving spouse 
and that her marriage was terminated by the death of the 
veteran is questionable in light of her initial specification 
apparently indicating that their marriage ended in 
separation.  

The credibility of the appellant's contention that she is the 
surviving spouse is further brought into question by the 
death certificate which lists the surviving spouse as a 
person with a name, CC, that is entirely different from the 
name of the appellant.  The death certificate also specified 
that CC was living at the same address as the veteran at the 
time of his death.  

Therefore, the death certificate indicates that the appellant 
may not have been the surviving spouse at the time of the 
veteran's death.  

The predicate issue to be decided by the Board is the 
appellant's eligibility to receive VA benefits as the spouse 
of a deceased veteran.  See Sandoval v. Brown, 7 Vet. App. 7, 
9 (1994).  

The RO has not addressed this issue, and the Board is of the 
opinion that its adjudication in the first instance of the 
appellant's DIC claim with respect to the issue of whether 
she is basically eligible as a surviving spouse would 
prejudice the appellant because it would preclude her from 
being given the opportunity to submit evidence and 
contentions as to why she is the veteran's surviving spouse.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
38 C.F.R. §§ 3.50, 3.52, 3.53.  

Therefore, this case must be remanded so that the RO may 
perform appropriate development with regard to the issue of 
whether the appellant is eligible as a surviving spouse for 
DIC benefits.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  

On remand, the RO should consider whether the notification 
and development action required under the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) has been met.  

Accordingly, this case is remanded for the following:  

1.  The RO should request the appellant 
to adequately identify and/or submit any 
evidence that she was the surviving 
spouse of the veteran at the time of his 
death, the reasons for any separation, 
and whether she ever remarried or lived 
with another person as a spouse after the 
separation, if such a separation 
occurred.  




If she ever remarried or lived with 
another person, the appellant should 
provide details regarding the 
circumstances of such a relationship.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The appellant should be provided with 
notice of the provisions relevant to her 
claim.  See e.g. 38 C.F.R. §§ 3.50, 3.52, 
3.53, 3.54, 3.55.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should also attempt to verify, 
through available official channels, 
whether the appellant is the "surviving 
spouse" of the veteran for VA purposes.  

In doing so, the RO should also attempt 
to determine whether and how the 
appellant's marriage to the veteran 
terminated, and whether the separation, 
if found, was due to the misconduct of, 
or procured by, the veteran without the 
fault of the spouse.  See 38 C.F.R. 
§§ 3.50(b)(1); 3.53.  

The RO should also attempt to determine 
whether the individual listed on the 
death certificate was in fact the 
veteran's spouse at the time of his 
death.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied, including with 
respect to the development listed above.  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  

In doing so, the RO should first 
determine whether the appellant meets the 
basic eligibility requirements for DIC 
benefits, and in particular, whether she 
is the veteran's surviving spouse for VA 
purposes.  It should also take into 
consideration, as warranted, Philippine 
law with respect to determining the 
nature and validity of any marriage.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


